Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-25 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental steps” and “mathematical concepts” without significantly more. 
	The claims recite:
		vectors in a vector space
		meta-semantic parameters
		semantic concepts
		temporal parameter
		inference

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one computer processor, enable the at least one processor to…” Therefore, it is a “non-transitory computer readable medium” (or “product of manufacture”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps” and “mathematical concepts”:

access a distributed knowledge graph (DKG) data structure stored in memory circuitry, wherein the DKG data structure represents a plurality of semantic concepts associated with a training dataset as a set of vectors in a vector space, wherein elements of the set of vectors correspond to a set of meta-semantic parameters associated with the plurality of semantic concepts, wherein the set of meta-semantic parameters includes:

a temporal parameter to represent timestamps associated with the plurality of semantic concepts; and

a spatial parameter to represent physical locations associated with the plurality of semantic concepts;

train a machine learning model to derive inferences associated with the plurality of semantic concepts based on the DKG data structure;

obtain an input vector corresponding to data captured by one or more sensors, wherein elements of the input vector correspond to the set of meta-semantic parameters; and

derive an inference associated with one or more semantic concepts corresponding to the input vector, wherein the inference is derived based on processing the input vector using the machine learning model.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A memory circuitry
	(3) An obtaining of an input vector
	(4) A machine learning model
	(5) A training
	(6) A sensor

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

FIG. 6 shows a process 600 according to an embodiment. Process 600 includes, at operation 602, performing a set of parameterizations of the plurality of semantic concepts, each parameterization of the set including: receiving existing data on the plurality of semantic concepts at an input of a computer system, the computer system including memory circuitry and a processing circuitry coupled to the memory circuitry;

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory circuitry” is a broad term which is described at a high level. Applicant’s Specification recites:

With respect to item 8 immediately above, reference is now made to FIG. 4, which depicts a system 400 including a device 408 including one or more processors and a memory, the device 408 to receive various types of data inputs for synthesis of various data types therein.

This “memory circuitry” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “obtaining of an input vector” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “obtaining of an input vector” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

The process then proceeds to block 804 to train a machine learning model based on the DKG data structure. For example, based on the DKG data structure, a machine learning model may be trained to derive inferences regarding the semantic concepts associated with new (e.g., previously unseen) data samples. Any suitable type of machine learning and/or artificial intelligence techniques may be used, including CNNs, RNNs, LSTMs, and so forth.

This “machine learning model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

The process then proceeds to block 804 to train a machine learning model based on the DKG data structure. For example, based on the DKG data structure, a machine learning model may be trained to derive inferences regarding the semantic concepts associated with new (e.g., previously unseen) data samples. Any suitable type of machine learning and/or artificial intelligence techniques may be used, including CNNs, RNNs, LSTMs, and so forth.

This “training” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “sensor” is a broad term which is described at a high level. Applicant’s Specification recites:

The process then proceeds to block 806 to capture new data using one or more sensors (e.g., computer vision sensors, biometric sensors, location/position sensors).

This “sensor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A memory circuitry
	(3) An obtaining of an input vector
	(4) A machine learning model
	(5) A training
	(6) A sensor

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

FIG. 6 shows a process 600 according to an embodiment. Process 600 includes, at operation 602, performing a set of parameterizations of the plurality of semantic concepts, each parameterization of the set including: receiving existing data on the plurality of semantic concepts at an input of a computer system, the computer system including memory circuitry and a processing circuitry coupled to the memory circuitry;

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “memory circuitry” is a broad term which is described at a high level. Applicant’s Specification recites:

With respect to item 8 immediately above, reference is now made to FIG. 4, which depicts a system 400 including a device 408 including one or more processors and a memory, the device 408 to receive various types of data inputs for synthesis of various data types therein.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “obtaining of an input vector” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

The process then proceeds to block 804 to train a machine learning model based on the DKG data structure. For example, based on the DKG data structure, a machine learning model may be trained to derive inferences regarding the semantic concepts associated with new (e.g., previously unseen) data samples. Any suitable type of machine learning and/or artificial intelligence techniques may be used, including CNNs, RNNs, LSTMs, and so forth.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

The process then proceeds to block 804 to train a machine learning model based on the DKG data structure. For example, based on the DKG data structure, a machine learning model may be trained to derive inferences regarding the semantic concepts associated with new (e.g., previously unseen) data samples. Any suitable type of machine learning and/or artificial intelligence techniques may be used, including CNNs, RNNs, LSTMs, and so forth.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “sensor” is a broad term which is described at a high level. Applicant’s Specification recites:

The process then proceeds to block 806 to capture new data using one or more sensors (e.g., computer vision sensors, biometric sensors, location/position sensors).

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

2. The product of claim 1, wherein the temporal parameter is to represent the coding of timestamps based on linear temporal coding.

	Applicant’s Claim 2 merely teaches the coding of a temporal parameter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The product of claim 1, wherein the temporal parameter is to represent the timestamps based on log scale temporal coding.

	Applicant’s Claim 3 merely teaches the coding of a temporal parameter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

4. The product of claim 1, wherein the temporal parameter is to represent the timestamps based on variable compressive temporal coding.

	Applicant’s Claim 4 merely teaches the coding of a temporal parameter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

5. The product of claim 1, wherein the temporal parameter is to represent the timestamps based on periodic temporal coding.

	Applicant’s Claim 5 merely teaches the coding of a temporal parameter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

6. The product of claim 1, wherein the temporal parameter comprises a plurality of temporal parameters to represent the timestamps based on a plurality of temporal coding formats, wherein the plurality of temporal coding formats comprises two or more of: linear temporal coding; log scale temporal coding; variable compressive temporal coding; or periodic temporal coding.

	Applicant’s Claim 6 merely teaches the coding of a temporal parameter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

7. The product of claim 1, wherein the spatial parameter is to represent the physical locations based on linear spatial coding.

	Applicant’s Claim 7 merely teaches the coding of a spatial parameter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

8. The product of claim 1, wherein the spatial parameter is to represent the physical locations based on log scale spatial coding.

	Applicant’s Claim 8 merely teaches the coding of a spatial parameter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

9. The product of claim 1, wherein the spatial parameter is to represent the physical locations based on variable compressive spatial coding.

	Applicant’s Claim 9 merely teaches the coding of a spatial parameter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

10. The product of claim 1, wherein the spatial parameter is to represent the physical locations based on periodic spatial coding.

	Applicant’s Claim 10 merely teaches the coding of a spatial parameter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

11. The product of claim 1, wherein the spatial parameter comprises a plurality of spatial parameters to represent the physical locations based on a plurality of spatial coding formats, wherein the plurality of spatial coding formats comprises two or more of: linear spatial coding; log scale spatial coding; variable compressive spatial coding; or periodic spatial coding.

	Applicant’s Claim 11 merely teaches the coding of a spatial parameter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “12. A computing device, comprising…” Therefore, it is a “device” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 12 that recite abstract ideas?

	YES. The following limitations in Claim 12 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps” and “mathematical concepts”:

memory circuitry to store a distributed knowledge graph (DKG) data structure, wherein the DKG data structure represents a plurality of semantic concepts associated with a training dataset as a set of vectors in a vector space, wherein elements of the set of vectors correspond to a set of meta-semantic parameters associated with the plurality of semantic concepts, wherein the set of meta-semantic parameters includes:

a temporal parameter to represent timestamps associated with the plurality of semantic concepts; and

a spatial parameter to represent physical locations associated with the plurality of semantic concepts; and

processing circuitry to:

access the DKG data structure stored in the memory circuitry;

train a machine learning model to derive inferences associated with the plurality of semantic concepts based on the DKG data structure;

obtain an input vector corresponding to data captured by one or more sensors, wherein elements of the input vector correspond to the set of meta-semantic parameters; and

derive an inference associated with one or more semantic concepts corresponding to the input vector, wherein the inference is derived based on processing the input vector using the machine learning model.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A memory circuitry
	(3) An obtaining of an input vector
	(4) A machine learning model
	(5) A training
	(6) A sensor

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

FIG. 6 shows a process 600 according to an embodiment. Process 600 includes, at operation 602, performing a set of parameterizations of the plurality of semantic concepts, each parameterization of the set including: receiving existing data on the plurality of semantic concepts at an input of a computer system, the computer system including memory circuitry and a processing circuitry coupled to the memory circuitry;

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory circuitry” is a broad term which is described at a high level. Applicant’s Specification recites:

With respect to item 8 immediately above, reference is now made to FIG. 4, which depicts a system 400 including a device 408 including one or more processors and a memory, the device 408 to receive various types of data inputs for synthesis of various data types therein.

This “memory circuitry” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “obtaining of an input vector” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “obtaining of an input vector” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

The process then proceeds to block 804 to train a machine learning model based on the DKG data structure. For example, based on the DKG data structure, a machine learning model may be trained to derive inferences regarding the semantic concepts associated with new (e.g., previously unseen) data samples. Any suitable type of machine learning and/or artificial intelligence techniques may be used, including CNNs, RNNs, LSTMs, and so forth.

This “machine learning model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

The process then proceeds to block 804 to train a machine learning model based on the DKG data structure. For example, based on the DKG data structure, a machine learning model may be trained to derive inferences regarding the semantic concepts associated with new (e.g., previously unseen) data samples. Any suitable type of machine learning and/or artificial intelligence techniques may be used, including CNNs, RNNs, LSTMs, and so forth.

This “training” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “sensor” is a broad term which is described at a high level. Applicant’s Specification recites:

The process then proceeds to block 806 to capture new data using one or more sensors (e.g., computer vision sensors, biometric sensors, location/position sensors).

This “sensor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A memory circuitry
	(3) An obtaining of an input vector
	(4) A machine learning model
	(5) A training
	(6) A sensor

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

FIG. 6 shows a process 600 according to an embodiment. Process 600 includes, at operation 602, performing a set of parameterizations of the plurality of semantic concepts, each parameterization of the set including: receiving existing data on the plurality of semantic concepts at an input of a computer system, the computer system including memory circuitry and a processing circuitry coupled to the memory circuitry;

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “memory circuitry” is a broad term which is described at a high level. Applicant’s Specification recites:

With respect to item 8 immediately above, reference is now made to FIG. 4, which depicts a system 400 including a device 408 including one or more processors and a memory, the device 408 to receive various types of data inputs for synthesis of various data types therein.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “obtaining of an input vector” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

The process then proceeds to block 804 to train a machine learning model based on the DKG data structure. For example, based on the DKG data structure, a machine learning model may be trained to derive inferences regarding the semantic concepts associated with new (e.g., previously unseen) data samples. Any suitable type of machine learning and/or artificial intelligence techniques may be used, including CNNs, RNNs, LSTMs, and so forth.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

The process then proceeds to block 804 to train a machine learning model based on the DKG data structure. For example, based on the DKG data structure, a machine learning model may be trained to derive inferences regarding the semantic concepts associated with new (e.g., previously unseen) data samples. Any suitable type of machine learning and/or artificial intelligence techniques may be used, including CNNs, RNNs, LSTMs, and so forth.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “sensor” is a broad term which is described at a high level. Applicant’s Specification recites:

The process then proceeds to block 806 to capture new data using one or more sensors (e.g., computer vision sensors, biometric sensors, location/position sensors).

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

13. The computing device of claim 12, further comprising the one or more sensors.

	Applicant’s Claim 13 merely teaches sensors. Applicant’s Specification recites:

The process then proceeds to block 806 to capture new data using one or more sensors (e.g., computer vision sensors, biometric sensors, location/position sensors).

It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

14. The computing device of claim 12, wherein the temporal parameter is to represent the timestamps based on linear temporal coding, log scale temporal coding, variable compressive temporal coding, or periodic temporal coding.

	Applicant’s Claim 14 merely teaches the coding of a temporal parameter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.


Claim 15
	Claim 15 recites:

15. The computing device of claim 14, wherein the temporal parameter comprises a plurality of temporal parameters to represent the timestamps based on a plurality of temporal coding formats, wherein the plurality of temporal coding formats comprises two or more of: linear temporal coding; log scale temporal coding; variable compressive temporal coding; or periodic temporal coding.

	Applicant’s Claim 15 merely teaches the coding of a temporal parameter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

16. The computing device of claim 12, wherein the spatial parameter is to represent the physical locations based on linear spatial coding, log scale spatial coding, variable compressive spatial coding, or periodic spatial coding.

	Applicant’s Claim 16 merely teaches the coding of a spatial parameter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

17. The computing device of claim 16, wherein the spatial parameter comprises a plurality of spatial parameters to represent the physical locations based on a plurality of spatial coding formats, wherein the plurality of spatial coding formats comprises two or more of: linear spatial coding; log scale spatial coding; variable compressive spatial coding; or periodic spatial coding.

	Applicant’s Claim 17 merely teaches the coding of a spatial parameter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “18. A computer-implemented method of deriving inferences associated with semantic concepts using machine learning, the method including…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 18 that recite abstract ideas?

	YES. The following limitations in Claim 18 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps” and “mathematical concepts”:

accessing a distributed knowledge graph (DKG) data structure stored in memory circuitry, wherein the DKG data structure represents a plurality of semantic concepts associated with a training dataset as a set of vectors in a vector space, wherein elements of the set of vectors correspond to a set of meta-semantic parameters associated with the plurality of semantic concepts, wherein the set of meta-semantic parameters includes:

a temporal parameter to represent timestamps associated with the plurality of semantic concepts; and

a spatial parameter to represent physical locations associated with the plurality of semantic concepts;

training a machine learning model to derive inferences associated with the plurality of semantic concepts based on the DKG data structure;

obtaining an input vector corresponding to data captured by one or more sensors, wherein elements of the input vector correspond to the set of meta-semantic parameters; and

deriving an inference associated with one or more semantic concepts corresponding to the input vector, wherein the inference is derived based on processing the input vector using the machine learning model.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A memory circuitry
	(3) An obtaining of an input vector
	(4) A machine learning model
	(5) A training
	(6) A sensor

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

FIG. 6 shows a process 600 according to an embodiment. Process 600 includes, at operation 602, performing a set of parameterizations of the plurality of semantic concepts, each parameterization of the set including: receiving existing data on the plurality of semantic concepts at an input of a computer system, the computer system including memory circuitry and a processing circuitry coupled to the memory circuitry;

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory circuitry” is a broad term which is described at a high level. Applicant’s Specification recites:

With respect to item 8 immediately above, reference is now made to FIG. 4, which depicts a system 400 including a device 408 including one or more processors and a memory, the device 408 to receive various types of data inputs for synthesis of various data types therein.

This “memory circuitry” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “obtaining of an input vector” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “obtaining of an input vector” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

The process then proceeds to block 804 to train a machine learning model based on the DKG data structure. For example, based on the DKG data structure, a machine learning model may be trained to derive inferences regarding the semantic concepts associated with new (e.g., previously unseen) data samples. Any suitable type of machine learning and/or artificial intelligence techniques may be used, including CNNs, RNNs, LSTMs, and so forth.

This “machine learning model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

The process then proceeds to block 804 to train a machine learning model based on the DKG data structure. For example, based on the DKG data structure, a machine learning model may be trained to derive inferences regarding the semantic concepts associated with new (e.g., previously unseen) data samples. Any suitable type of machine learning and/or artificial intelligence techniques may be used, including CNNs, RNNs, LSTMs, and so forth.

This “training” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “sensor” is a broad term which is described at a high level. Applicant’s Specification recites:

The process then proceeds to block 806 to capture new data using one or more sensors (e.g., computer vision sensors, biometric sensors, location/position sensors).

This “sensor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A memory circuitry
	(3) An obtaining of an input vector
	(4) A machine learning model
	(5) A training
	(6) A sensor

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

FIG. 6 shows a process 600 according to an embodiment. Process 600 includes, at operation 602, performing a set of parameterizations of the plurality of semantic concepts, each parameterization of the set including: receiving existing data on the plurality of semantic concepts at an input of a computer system, the computer system including memory circuitry and a processing circuitry coupled to the memory circuitry;

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “memory circuitry” is a broad term which is described at a high level. Applicant’s Specification recites:

With respect to item 8 immediately above, reference is now made to FIG. 4, which depicts a system 400 including a device 408 including one or more processors and a memory, the device 408 to receive various types of data inputs for synthesis of various data types therein.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “obtaining of an input vector” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

The process then proceeds to block 804 to train a machine learning model based on the DKG data structure. For example, based on the DKG data structure, a machine learning model may be trained to derive inferences regarding the semantic concepts associated with new (e.g., previously unseen) data samples. Any suitable type of machine learning and/or artificial intelligence techniques may be used, including CNNs, RNNs, LSTMs, and so forth.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

The process then proceeds to block 804 to train a machine learning model based on the DKG data structure. For example, based on the DKG data structure, a machine learning model may be trained to derive inferences regarding the semantic concepts associated with new (e.g., previously unseen) data samples. Any suitable type of machine learning and/or artificial intelligence techniques may be used, including CNNs, RNNs, LSTMs, and so forth.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “sensor” is a broad term which is described at a high level. Applicant’s Specification recites:

The process then proceeds to block 806 to capture new data using one or more sensors (e.g., computer vision sensors, biometric sensors, location/position sensors).

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

19. The computer-implemented method of claim 18, wherein the temporal parameter is to represent the timestamps based on linear temporal coding, log scale temporal coding, variable compressive temporal coding, or periodic temporal coding.

	Applicant’s Claim 19 merely teaches the coding of a temporal parameter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

20. The computer-implemented method of claim 19, wherein the temporal parameter comprises a plurality of temporal parameters to represent the timestamps based on a plurality of temporal coding formats, wherein the plurality of temporal coding formats comprises two or more of: linear temporal coding; log scale temporal coding; variable compressive temporal coding; or periodic temporal coding.

	Applicant’s Claim 20 merely teaches the coding of a temporal parameter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 21
	Claim 21 recites:

21. The computer-implemented method of claim 18, wherein the spatial parameter is to represent the physical locations based on linear spatial coding, log scale spatial coding, variable compressive spatial coding, or periodic spatial coding.

	Applicant’s Claim 21 merely teaches the coding of a spatial parameter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 21 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 22
	Claim 22 recites:

22. The computer-implemented method of claim 21, wherein the spatial parameter comprises a plurality of spatial parameters to represent the physical locations based on a plurality of spatial coding formats, wherein the plurality of spatial coding formats comprises two or more of: linear spatial coding; log scale spatial coding; variable compressive spatial coding; or periodic spatial coding.

	Applicant’s Claim 22 merely teaches the coding of a spatial parameter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 22 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 23
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “23. A device to derive inferences associated with semantic concepts using machine learning, the device including…” Therefore, it is a “device” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 23 that recite abstract ideas?

	YES. The following limitations in Claim 23 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps” and “mathematical concepts”:

means for accessing a distributed knowledge graph (DKG) data structure stored in memory circuitry, wherein the DKG data structure represents a plurality of semantic concepts associated with a training dataset as a set of vectors in a vector space, wherein elements of the set of vectors correspond to a set of meta-semantic parameters associated with the plurality of semantic concepts, wherein the set of meta-semantic parameters includes:

a temporal parameter to represent timestamps associated with the plurality of semantic concepts; and

a spatial parameter to represent physical locations associated with the plurality of semantic concepts;

means for training a machine learning model to derive inferences associated with the plurality of semantic concepts based on the DKG data structure;

means for obtaining an input vector corresponding to data captured by one or more sensors, wherein elements of the input vector correspond to the set of meta-semantic parameters; and

means for deriving an inference associated with one or more semantic concepts corresponding to the input vector, wherein the inference is derived based on processing the input vector using the machine learning model.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A memory circuitry
	(3) An obtaining of an input vector
	(4) A machine learning model
	(5) A training
	(6) A sensor

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

FIG. 6 shows a process 600 according to an embodiment. Process 600 includes, at operation 602, performing a set of parameterizations of the plurality of semantic concepts, each parameterization of the set including: receiving existing data on the plurality of semantic concepts at an input of a computer system, the computer system including memory circuitry and a processing circuitry coupled to the memory circuitry;

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory circuitry” is a broad term which is described at a high level. Applicant’s Specification recites:

With respect to item 8 immediately above, reference is now made to FIG. 4, which depicts a system 400 including a device 408 including one or more processors and a memory, the device 408 to receive various types of data inputs for synthesis of various data types therein.

This “memory circuitry” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “obtaining of an input vector” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “obtaining of an input vector” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

The process then proceeds to block 804 to train a machine learning model based on the DKG data structure. For example, based on the DKG data structure, a machine learning model may be trained to derive inferences regarding the semantic concepts associated with new (e.g., previously unseen) data samples. Any suitable type of machine learning and/or artificial intelligence techniques may be used, including CNNs, RNNs, LSTMs, and so forth.

This “machine learning model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

The process then proceeds to block 804 to train a machine learning model based on the DKG data structure. For example, based on the DKG data structure, a machine learning model may be trained to derive inferences regarding the semantic concepts associated with new (e.g., previously unseen) data samples. Any suitable type of machine learning and/or artificial intelligence techniques may be used, including CNNs, RNNs, LSTMs, and so forth.

This “training” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “sensor” is a broad term which is described at a high level. Applicant’s Specification recites:

The process then proceeds to block 806 to capture new data using one or more sensors (e.g., computer vision sensors, biometric sensors, location/position sensors).

This “sensor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A memory circuitry
	(3) An obtaining of an input vector
	(4) A machine learning model
	(5) A training
	(6) A sensor

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

FIG. 6 shows a process 600 according to an embodiment. Process 600 includes, at operation 602, performing a set of parameterizations of the plurality of semantic concepts, each parameterization of the set including: receiving existing data on the plurality of semantic concepts at an input of a computer system, the computer system including memory circuitry and a processing circuitry coupled to the memory circuitry;

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “memory circuitry” is a broad term which is described at a high level. Applicant’s Specification recites:

With respect to item 8 immediately above, reference is now made to FIG. 4, which depicts a system 400 including a device 408 including one or more processors and a memory, the device 408 to receive various types of data inputs for synthesis of various data types therein.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “obtaining of an input vector” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

The process then proceeds to block 804 to train a machine learning model based on the DKG data structure. For example, based on the DKG data structure, a machine learning model may be trained to derive inferences regarding the semantic concepts associated with new (e.g., previously unseen) data samples. Any suitable type of machine learning and/or artificial intelligence techniques may be used, including CNNs, RNNs, LSTMs, and so forth.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

The process then proceeds to block 804 to train a machine learning model based on the DKG data structure. For example, based on the DKG data structure, a machine learning model may be trained to derive inferences regarding the semantic concepts associated with new (e.g., previously unseen) data samples. Any suitable type of machine learning and/or artificial intelligence techniques may be used, including CNNs, RNNs, LSTMs, and so forth.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “sensor” is a broad term which is described at a high level. Applicant’s Specification recites:

The process then proceeds to block 806 to capture new data using one or more sensors (e.g., computer vision sensors, biometric sensors, location/position sensors).

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 23 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 24
	Claim 24 recites:

24. The device of claim 23, wherein the temporal parameter is to represent the timestamps based on linear temporal coding, log scale temporal coding, variable compressive temporal coding, or periodic temporal coding.

	Applicant’s Claim 24 merely teaches the coding of a temporal parameter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 24 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 25
	Claim 25 recites:

25. The device of claim 23, wherein the spatial parameter is to represent the physical locations based on linear spatial coding, log scale spatial coding, variable compressive spatial coding, or periodic spatial coding.

	Applicant’s Claim 25 merely teaches the coding of a spatial parameter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 25 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.


Conclusion
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
12 OCT 2022